[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTED MEMORANDUM OF DECISION
The Memorandum of Decision dated January 23, 1998 is corrected as to pages 5 and 6 as follows:
Parties written contract                                       $200,000.00
Payments by defendants                          $192,979.80
Parties Oral Contracts:
    Fireplaces and stairs                       $  9,550.00 Fireplace woodwork                             2,490.00 Electrical fixtures                              883.93 Garage — steel beam                        850.00 Copper roofing                                   500.00 Septic fill                                   18,801.00 Plumbing                                       5,230.00 Flooring                                       2,486.90 Appliances                                     4,715.64 Electrical wiring                              2,954.00 ----------- $ 48,461.47
Credits due defendants: Painting                                    $ 12,000.00 Kitchen                                        5,500.00 ----------- CT Page 3279 $ 17,500.00
Party's oral contracts balance                                 $ 48,461.47 Less credits                                                    -17,500.00 ----------- Oral contracts total                                           $ 30,961.47 Plaintiff's fee at 10% x $30,961.47                               3,096.15
Oral contracts total                                           $ 34,057.62 Written contract                                                200,000.00 -----------
    Total both contracts                                       $234,057.62 Total paid by defendants                                   -192,979.80 ----------- Balance due from defendants to plaintiff                   $ 41,077.82
JULIUS J. KREMSKI JUDGE TRIAL REFEREE